Per Curiam.
This appeal implicates the fact finding function of the trial court and challenges the law making powers of the legislature.
Our review of the record and transcript discloses that there was sufficient evidence introduced by the state to support a conviction of the defendant for a violation of General Statutes § 14-219 (c) (Speeding).
Further, the defendant’s claim that he was entitled to a jury trial for said violation is without merit. See General Statutes § 54-82b (a); State v. Weisser, 9 Conn. App. 255, 258, 518 A.2d 655 (1986), cert. denied, 202 Conn. 803, 519 A.2d 1207 (1987); State v. Sheldon, 5 Conn. App. 434, 499 A.2d 432 (1985).
There is no error.